      Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 1 of 17



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION
                     CASE NO.: 3:16-CV-00015-rv-CJK

CHARLES LITTON MORRIS,

      Plaintiff,

vs.

OFFICER DERRICK JOHNSON,
OFFICER KENDAL MAY, OFFICE
DANIEL LUCANTE, CORIZON, LLC,
UNKNOWN CORRECTIONAL
OFFICERS OF THE FLORIDA
DEPARTMENT OF CORRECTIONS,

      Defendants.
                                       /

                      DEFENDANT CORIZON, LLC’S
                    MOTION FOR SUMMARY JUDGMENT

      Defendant Corizon, LLC (“Corizon”), pursuant to Federal Rule of Civil

Procedure 56 and rule 56.1, Local Rules of the United States District Court for the

Northern District of Florida file its Motion for Summary Judgment as follows:

                                     MOTION

      1.     Plaintiff Charles Litton Morris (“Morris”), filed suit in this District,

bringing a prisoner civil rights medical claim against Corizon.

      2.     The record evidence does not support the claim.

      3.     Therefore, Corizon is entitled to summary judgment.
           Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 2 of 17



                                       MEMORANDUM OF LAW

            I.       BACKGROUND

            Morris was a prisoner of the Florida Department of Corrections, who was

    released on November 15, 2015 [ECF #20, ¶9]. He claims he was beaten by

    corrections officers on January 11, 2014, and he sought medical care three days

    later. An unidentified nurse examined him, but did not provide treatment for

    unidentified injuries.           He was then taken to confinement, apparently for

    disciplinary reasons. At some point during his 56-day confinement, he was seen

    by a different nurse, who told Morris an x-ray would be performed for his “broken

    ribs,” a condition which was apparently self-diagnosed. The x-ray was allegedly

    never done [ECF #20, ¶4].

            Morris also claims he was beaten by guards on May 15, 2014. Prior to this

    attack, he claims he was given a pre-confinement physical by another nurse, who

    noted a high blood pressure. Morris allegedly told the nurse it was high because he

    was “about to be killed.” The nurse told him that he would be “fine.” At some

    unknown time, corrections officers allegedly beat Morris. He was seen by a nurse,

    who closed a wound using surgical glue [ECF #20, ¶5].

            Following the decision on Corizon’s dismissal motion, this case is focused

    on one issue: that Corizon “would not allow medical staff to do what was

    medically, ethically and legally necessary and required concerning plaintiff


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
           Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 3 of 17



    injuries, the worst of which being an inguinal hernia” [ECF #20, ¶9]. To that end,

    the affidavit of Christy Davis, the advanced registered nurse practitioner who

    provided most of the care for the hernia, and pertinent medical records have been

    filed. According to Ms. Davis, the hernia was stable, small, easily reducible and

    did not involve bowel herniation. Those types of hernias are not treated with

    surgery, but with a hernia belt, which Morris did not always use, and pain

    medications. If Ms. Davis thought surgery was appropriate, she “would have

    requested that he be seen by a specialist at the Regional Medical Center” and

    “there was nothing preventing [her] from making this request.” The only time

    surgery was contemplated was at the suggestion of the physician in July 2015, but

    Morris “declined”[ECF #144-1].

            The medical records support Ms. Davis’ findings:

            June 30, 2014—Morris did not appear for sick call, but two days later, Ms.

    Davis examined him, concluding, “[n]o TX (treatment) indicated at present for

    small inguinal hernia” [ECF #144-2, Pg. 1];

            July 11, 2014—Abdominal Pain Protocol—Ms. Davis ordered pain

    medications and a hernia belt [ECF #144-2, Pg. 2];

            July 31, 2014—Morris states that “my hernia isn’t bothering me so bad,”

    and he is not wearing the hernia belt. Ms. Davis finds the hernia “small” and




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
           Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 4 of 17



    “reducible” She considers it “stable,” and continues the treatment plan [ECF #144-

    2, Pg. 3];

            October 22, 2014 and November 13, 2014—Morris failed to appear for sick

    call [ECF #144-2, Pg. 3];

            December 8, 2014—Morris complains nursing staff told him he won’t get

    surgery because of time left on his sentence, and that he has not been seen by a

    physician after “numerous” sick calls.” He is reminded that he was seen by a

    practitioner on July 31, 2014; he had no issues; and he only sent one sick call

    request, on December 3, 2014 [ECF #144-2, Pgs. 4-5];

            2015-2016—Morris was given passes for a hernia belt and no lifting [ECF

    #144-2, Pgs. 15-19] throughout this period;

            January 15, 2015—Morris claims he isn’t being treated because he doesn’t

    have enough time on his sentence. He was informed that not all hernias require

    surgery. He was seen and Ms. Davis ordered 400 mg. Ibuprofen for 90 days [ECF

    #144-2, Pgs. 6-8];

            January 23, 2015—Morris was seen by Ms. Davis—he was not using the

    hernia belt. She renewed his no-lifting and hernia belt passes and orders 400 mg.

    Ibuprofen for 180 days [ECF #144-2, Pgs. 9-10];

            February 10, 2015—Morris was seen by a physician, who found the hernia

    reducible, but becoming more difficult.” Morris was using the belt incorrectly, and


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          4
           Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 5 of 17



    he was educated on use of the hernia belt and “consideration for surgical

    intervention.” [ECF #144-2, Pg. 11];

            March 16, 2015—Morris was seen by a physician.                                 The hernia was

    reducible, an ultrasound was ordered and he was given a new hernia belt [ECF

    #144-2, Pg. 12];

            April 16, 2015—the ultrasound identified no bowel herniation [ECF #144-2,

    Pg. 13];

            May 19, 2015—Morris was seen by Dr. Ortiz. The hernia was stable; there

    no recommendation for surgery [ECF #144-2, Pg. 14];

            June 7, 2015—Morris claims Dr. Ortiz wanted him to see a surgical

    specialist because it is getting bigger, but Dr. Ortiz made no such recommendation

    [ECF #144-2, Pg. 20];

            July 9, 2015—seen by Dr. Ladele—“US (ultrasound) notes no bowel

    herniation.” “Strongly consider GI c/s (consultation). PT. (patient) would like to

    wait for next step in management 2º to legal matters.” Mobic (a pain medication)

    was substituted for Ibuprofen [ECF #144-2, Pgs. 21-22].

            August 3, 2015—Morris voices no complaints and Ms. Davis renews the

    hernia belt and no-lift passes [ECF #144-2, Pg. 23];

            August 13, 2015—Morris files a grievance: he wants Ibuprofen, but doesn’t

    mention surgery [ECF #144-2, Pgs. 24-25].


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          5
           Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 6 of 17



            Morris was released from prison on November 15, 2015, and returned in

    September 2017.

            II.      ARGUMENT

                     A.      Summary Judgment Standards

            Summary judgment is proper “if the pleadings, depositions, answers to

    interrogatories and admissions on file, together with the affidavits, if any, show

    that there is no genuine issue as to any material facts and that the moving party is

    entitled to summary judgment as a matter of law.” Fed. R. Civ. P. 56; Celotex

    Corp. v. Catrett, 477 U.S. 317, 322 (1986). In 1986, the Supreme Court decided a

    trio of cases which encourage the use of summary judgment as a means to dispose

    of cases which are not factually or legally supported. See Celotex Corp., 477 U.S.

    at 317; Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Matsushita Elec.

    Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986). The primary purpose of

    granting summary judgment is to avoid unnecessary trials when there is no genuine

    issue of material fact in dispute, so if the evidence opposing summary judgment is

    merely colorable or is not significantly probative, summary judgment should be

    granted. See Anderson, 477 U.S. at 249-50.

            The “party seeking summary judgment always bears the initial responsibility

    of informing the district court of the basis for its motion, and identifying those

    portions of ‘the pleadings, depositions, answers to interrogatories, and admissions


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          6
           Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 7 of 17



    on file, together with the affidavits, if any,’ which it believes demonstrate the

    absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at 323.

    Furthermore, once a moving party identifies those portions of the record showing

    the absence of a genuine issue of material fact, the party opposing summary

    judgment must set forth specific facts showing a genuine issue for trial and may

    not rely on mere allegations or denials. See Celotex Corp., 477 U.S. at 324;

    Anderson, 477 U.S. at 256-57. If the record as a whole could not lead a rational

    trier of fact to find for the non-moving party, then there is no genuine issue of fact

    precluding summary judgment. See Matsushita, 475 U.S. at 586. Where the

    record facts render the non-moving party’s claim implausible, the non-moving

    party must come up with more persuasive evidence than would otherwise be

    necessary to defeat summary judgment. Id. at 587.

            Evidence that is “merely colorable, or is not significantly probative” of a

    disputed fact, or a “mere scintilla of evidence” is not sufficient; there must be

    enough of a showing that the (trier of fact) could reasonably find for that party.

    Anderson, 477 U.S. 242; Mendoza v. Borden, Inc., 195 F.3d 1238, 1244 (11th Cir.

    1999); Walker v. Darby, 911 F.2d 1573, 1576-1577 (11th Cir. 1990). Conclusory

    allegations, whether based on speculation or subjective beliefs, are insufficient to

    oppose a motion for summary judgment. Waddell v. Valley Forge Dental Assoc.,

    Inc., 276 F.3d 1275, 1279 (11th Cir. 2001); Holifield v. Reno, 115 F.3d 1555, 1564


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          7
           Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 8 of 17



    n.6 (11th Cir. 1997) (holding that plaintiff’s “conclusory assertions . . . , in the

    absence of (admissible) supporting evidence, are insufficient to withstand

    summary judgment”); Fullman v. Graddick, 739 F.2d 553, 557 (11th Cir. 1984)

    (“[M]ere verification of party’s own conclusory allegations is not sufficient to

    oppose summary judgment. . . . ”).

                     B.      Corizon’s Constitutional Liability

            Because Corizon is a corporation, liability only attaches if an official

    unconstitutional policy or custom of the corporation caused the alleged deprivation

    of constitutional rights. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

    (1978); Buckner v. Toro, 116 F.3d 450 (11th Cir. 1997) (extending the application

    of Monell to private corporations performing traditional public functions); Marsh

    v. Butler Cnty., Ala., 268 F.3d 1014, 1027 (11th Cir. 2001) (en banc) (stating that a

    “[corporation] is liable under section 1983 only for acts for which [the corporation]

    is actually responsible”), abrogated in part by Bell Atl. Corp., 550 U.S. at 561-63.

    Therefore, a corporation’s liability may not be vicarious. City of Canton v. Harris,

    489 U.S. 378, 385 (1989); Monell, 436 U.S. at 694.

            “A policy is a decision that is officially adopted by the [corporation], or

    created by an official of such rank that he or she could be said to be acting on

    behalf of the [corporation]. . . . A custom is a practice that is so settled and

    permanent that it takes on the force of law.” Sewell v. Town of Lake Hamilton, 117


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          8
           Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 9 of 17



    F.3d 488, 489 (11th Cir. 1997). “To establish a policy or custom, it is generally

    necessary to show a persistent and widespread practice. Moreover, actual or

    constructive knowledge of such customs must be attributed to the governing body

    of the [corporation].” Depew v. City of St. Mary’s, 787 F.2d 1496, 1499 (11th Cir.

    1986). The Supreme Court requires “a plaintiff seeking to impose liability on a

    [corporation] under §1983 to identify a [corporate] ‘policy’ or ‘custom’ that caused

    the plaintiff’s injury.” Bd. of Cnty. Comm’rs of Bryan Cnty., Okla. v. Brown, 520

    U.S. 397, 403 (1997).

            However, a plaintiff must do more than merely identify a policy—there must

    be proof the policy was created with “deliberate indifference to its known or

    obvious consequences.” Davis v. DeKalb Cnty. Sch. Dist., 233 F.3d 1367, 1375-76

    (11th Cir. 2000); see also Monell, 436 U.S. 658. That is, “liability under §1983

    attaches where-and only where-a deliberate choice to follow a course of action is

    made from among various alternatives by the official or officials responsible for

    establishing final policy with respect to the subject matter in question.” Pembaur v.

    Cincinnati, 475 U.S. 469, 483-84 (1986).

            The Brown Court also narrowed the test for causation when it stated:

            [I]t is not enough for a §1983 plaintiff merely to identify conduct
            properly attributable to the municipality. The plaintiff must also
            demonstrate that, through its deliberate conduct, the municipality was
            the “moving force” behind the injury alleged. That is, a plaintiff must
            show that the municipal action was taken with the requisite degree of
            culpability and must demonstrate a direct causal link between the
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          9
          Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 10 of 17



            municipal action and the deprivation of federal rights.

    Brown, 520 U.S. at 404 (emphasis in original). A plaintiff’s burden is heavy, and

    the Eleventh Circuit described both the required showing and the reason for

    heightened showing:

            This high standard of proof is intentionally onerous for plaintiffs;
            imposing liability on a municipality without proof that a specific
            policy caused a particular violation would equate to subjecting the
            municipality to respondeat superior liability—a result never intended
            by section 1983. As the Supreme Court has explained, ‘[t]o adopt
            lesser standards of fault and causation would open municipalities to
            unprecedented liability under §1983. In virtually every instance where
            a person has had his or her constitutional rights violated by a city
            employee, a §1983 plaintiff will be able to point to something the city
            “could have done” to prevent the unfortunate incident.

    Gold v. City of Miami, 151 F.3d 1346, 1351 n.10 (11th Cir. 1998); see also Brown,

    520 U.S. at 415 (stating that “[w]here a court fails to adhere to rigorous

    requirements of culpability and causation, municipal liability collapses into

    respondeat superior liability”).

            While a corporation may be liable for deliberate indifference regarding

    medical care, claims of negligence are never enough to satisfy pleading

    requirements, as “should haves” are not grist for constitutional litigation.                        Estelle,

    429 U.S. at 106; Adams v. Poag, 61 F.3d 1537, 1543 (11th Cir. 1995).

            The Eleventh Circuit reviewed the necessary showing in McDowell v.

    Brown, 392 F.3d 1283 (11th Cir. 2004). There, the plaintiff brought section 1983

    claims against a Georgia county, claiming policies constituted and resulted in
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         10
          Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 11 of 17



    deliberate indifference to his medical needs. Specifically, the plaintiff claimed a

    policy of understaffing officers to transport inmates to the hospital caused a delay

    in his transport to the hospital.

            In McDowell, an inmate was seen and treated for back pain at a local

    hospital on June 5, 1997. At 9:30 the next night, he reported an inability to urinate

    and difficulty walking, and medical personnel in the employ of a private medical

    contractor decided to send him back to the hospital. But transporting officers

    could only take one inmate at a time, and another inmate with trauma was

    transported first. The next morning, McDowell’s transport was bumped several

    times by mental health inmates, as his condition was not considered an emergency

    and mental health transports were given priority by policy. Later, McDowell

    reported no feeling in his legs; was examined by a physician; his condition deemed

    emergent; and he was taken to the hospital by ambulance. A spinal abscess was

    diagnosed, and surgery was performed. After surgery, McDowell was an

    incomplete paraplegic. See McDowell at 1286-87.

            McDowell arrived at the 11th Circuit after the district court granted summary

    judgment to the county. The court noted the longstanding rule that municipalities

    cannot be vicariously liable in section 1983 cases, and a plaintiff must show a

    custom or policy constituted deliberate indifference and a constitutional violation.

    Id. at 1289 (citing Monell, 436 U.S. at 692).


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         11
          Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 12 of 17



            “This threshold identification of a custom or policy ‘ensures that a

    municipality is held liable only for those deprivations resulting from the decisions

    of its duly constituted legislative body or of those officials whose acts may fairly

    be said to be those of the municipality.’ ” McDowell, 392 F.3d at 1290 (quoting

    Bd. of County Com'rs v. Brown, 520 U.S. 397, 403-04 (1997)). That identification

    “prevents the imposition of liability based upon an isolated incident.” Id. “Rather,

    the incident must result from a demonstrated practice.” Id. The Eleventh Circuit

    concluded that “based on these instructions, McDowell must establish that the

    county’s policy was to understaff the field division, and that this practice left the

    division unable to execute medical transports.” Id.

            McDowell could not “point to another occasion when the Jail's

    understaffing, and resulting inability to transport, contributed to or exacerbated an

    inmate's medical condition.” Id. Therefore, the court determined this occurrence

    was an “isolated incident” rather than a “persistent” or “widespread” policy. Id. at

    1290-91.

            Next, the McDowell court analyzed whether the “municipality's action was

    ‘taken with the requisite degree of culpability . . . with deliberate indifference to its

    known or obvious consequences.’” Id. at 1291 (citing Davis ex rel. Doe v. Dekalb

    County Sch. Dist., 233 F.3d 1367, 1375-76 (11th Cir. 2000)). The court found

    McDowell could not rely on a “generalized policy of understaffing, and a resultant


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         12
          Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 13 of 17



    inability to transport.” Instead, he had to show the county had a “deliberate intent”

    to inadequately staff the jail. Id.

            Relying on the Supreme Court's decision in Brown, the McDowell court

    found that in a case “where the plaintiff claims that a municipality's facially valid

    actions violated his constitutional rights . . . , ‘rigorous standards of culpability and

    causation must be applied to ensure that the municipality is not held liable solely

    for the actions of its employee.’” Id. (quoting Brown, 520 U.S. at 405). “Congress

    did not intend municipalities to be held liable unless deliberate action attributable

    to the municipality directly caused a deprivation of federal rights.” Brown, 520

    U.S. at 415, 117 S.Ct. 1382 (emphasis in original). For municipal action “to meet

    this burden, a plaintiff must demonstrate that the lawful action was ‘taken with

    deliberate indifference as to its known or obvious consequences.’ ” McDowell, 392

    F.3d at 1291 (quoting Brown, 520 U.S. at 407). A “showing of simple or even

    heightened negligence is not enough.” Id. (citing Brown at 407).

            Applying these rules, the Eleventh Circuit found McDowell's argument

    without merit. The court determined there was no evidence the governing body

    knew of any potential medical concerns caused by its decision, and found the

    policy to be sound. Id. (stating that the policy to transport inmates or call an

    ambulance was a “clear, simple directive that said if you cannot transport with

    your resources you are to call an ambulance for needed medical transportation”).

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         13
          Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 14 of 17



    McDowell could not establish “that the Board would anticipate that inmates would

    not receive timely medical attention.” Id. at 1292. Thus, the court found the

    alleged constitutional violation was not a “highly predictable consequence” of the

    county's failure to budget and staff the jail. Id.

            The court then considered causation. The county's “deliberate conduct” had

    to be the “moving force” behind McDowell's injury. Id. The court recognized the

    Supreme Court’s caveat in Brown that “[t]o prevent municipal liability for a . . .

    decision from collapsing into respondeat superior liability, a court must carefully

    test the link between the policymaker's inadequate decision and the particular

    injury alleged.” Id. (quoting Brown, 520 U.S. at 410). To “test the link” between

    the injury and the County's conduct, the McDowell court looked “to whether a

    complete review of the budget decision (and the resulting understaffed Jail) reveals

    that the Board should have known that the injuries were a ‘plainly obvious

    consequence’ of that decision.” Id. (stating that “[w]hile it may be true that the

    Board’s budget decision would make a violation of his constitutional rights ‘more

    likely,” that alone cannot ‘give rise to an inference that a policymaker’s failure to

    scrutinize the [budget]. . . produced a specific constitutional allegation)(quoting

    Brown at 411). Again, relying on Brown, the court went on to state that “liability

    must be premised on a finding that “this” budget decision was ‘highly likely to

    inflict the particular injury’ McDowell suffered.” Id. at 1292 (quoting Brown at


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         14
          Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 15 of 17



    411) (emphasis in original). The McDowell court stated:

            McDowell did not proffer testimony that members of field division
            believed they could not perform medical transports because of
            understaffing. Additionally, McDowell did not demonstrate that the
            County was the moving force behind his injury, given that the Jail was
            instructed to request an ambulance to transport medical cases to Grady
            when the field division was unavailable. Finally, the record indicates
            that the consequences associated with the Jail's failure to transport
            McDowell to the hospital in a timely fashion never happened before.
            To hold a municipality liable for any conceivable constitutional
            violation, whether based on past concrete injury or mere speculation,
            would erode its ability to manage and govern.

            Id. at 1292-93.

            Morris has two methods to establish Corizon’s unconstitutional policy: (1)

    an officially promulgated unconstitutional policy, or (2) a widespread

    unconstitutional and unofficial custom or practice created by a policymaker for

    Corizon. He must also show the policy was created with knowledge that his injury

    was a highly probable consequence of the policy’s creation.

            Interpreted broadly, Morris claims Corizon had a policy of not allowing

    employees to treat hernias in an appropriate manner, which to his mind is surgery.

    However, it is clear that he was provided with treatment: a hernia belt, which he

    did not always use or use properly, along with pain medications and passes.

    Nothing in this record supports the claim that physicians wanted to send him to a

    specialist, but could not because of a Corizon policy. The record supports the

    opposite conclusion, as Dr. Ladele suggested just that in July 2015, but Morris


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         15
          Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 16 of 17



    wanted to wait until he was released from prison. Ms. Davis never considered this

    a surgical case, even after Dr. Ladele made his suggestion, as the hernia was

    always small and reducible, and surgery carries risks. Additionally, Ms. Davis

    states that if she thought Morris needed surgery, even as late as August 2015 and

    after Morris declined Dr. Ladele’s offer to send him to a specialist, she could have

    done so.

             Morris was not sent to a specialist because none of the practitioners,

    employing their own medical judgment, believed it was necessary until Dr. Ladele

    suggested it in July 2015. Morris should have taken up that offer.

             III.    CONCLUSION

             For the foregoing reasons, Corizon is entitled to summary judgment in its

    favor.

                                 CERTIFICATE OF WORD LIMIT

             Pursuant to Local Rule 7.1(F), this Motion contains 3,514 words.



                                                               By:       /s/ Gregg A. Toomey
                                                                       Gregg A. Toomey
                                                                       Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         16
          Case 3:16-cv-00015-RV-CJK Document 145 Filed 11/13/18 Page 17 of 17



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 13th day of November, 2018, I filed the
    foregoing with the Clerk of the Court using the CM/ECF System, and will send a
    copy of the foregoing via U.S. Mail and/or electronically to the following:

     Charles Litton Morris                                 Erich Messenger
     DC# 223820                                            Attorneys for Defendants May and
     c/o Walton Correctional Institution                   Lucante
     691 Institution Road                                  Assistant Attorney General
     Defuniak Springs, FL 32433                            OFFICE OF THE ATTORNEY
                                                           GENERAL
                                                           The Capital, PL-01
                                                           400 S. Monroe Street
                                                           Tallahassee, FL 32399-1050
                                                           Phone: 850.414.3300
                                                           Email:
                                                           erich.messenger@myfloridalegal.com

                                                           THE TOOMEY LAW FIRM LLC
                                                           Attorneys for Defendant Corizon, LLC
                                                           The Old Robb & Stucky Building
                                                           1625 Hendry Street, Suite 203
                                                           Fort Myers, FL 33901
                                                           Phone: 239.337.1630
                                                           Fax: 239-337.0307
                                                           Email: gat@thetoomeylawfirm.com,
                                                           alr@thetoomeylawfirm.com, and
                                                           hms@thetoomeylawfirm.com

                                                           By:       /s/ Gregg A. Toomey
                                                                   Gregg A. Toomey
                                                                   Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         17
